On Motion for Rehearing.
The DOT contends the present decision squarely conflicts with Dept. of Transportation v. Shelkeith, Inc., 146 Ga. App. 581 (1978) which antedated the present decision by ten days. We disagree. In Shelkeith, the trial court was reversed for overturning the jury’s finding against recoverability of additional damages. There is no indication in Shelkeith that the evidence demanded a finding in favor of recoverability, as it did here. Our present decision should not be construed to mean that the trial court may displace a jury which has been empaneled as fact finder. It is only where the material facts are without dispute that a verdict may be directed.

Motion for rehearing denied.